Citation Nr: 0705671	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-25 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for multiple joint 
degenerative joint disease to include the left ankle, 
currently evaluated as 40 percent disabling.  

2.  Entitlement to an increased evaluation for lumbosacral 
strain with degenerative changes, currently evaluated as 10 
percent disabling.  

3.  Entitlement to a compensable evaluation for swelling of 
the right ankle. 

4.  Entitlement to a compensable evaluation for swelling of 
all interphalangeal joints of the hands. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had service from October 1965 to October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision of the 
Columbia, South Carolina, regional office (RO) of the 
Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, the veteran has not received any VCAA 
notification regarding the issues on appeal.  Therefore, the 
Board must remand this case in order to provide the veteran 
with this notice and an opportunity to respond, and to allow 
the RO/AMC to reconsider the veteran's claims after the 
receipt of the notice.  Overton v. Nicholson, 20 Vet. App. 
427 (2006).
The Board also observes that the veteran's last VA 
examination was conducted approximately four and a half years 
ago, in July 2002.  This examination will be even older by 
the time the veteran has been provided with VCAA notification 
and had an opportunity to respond.  The veteran contends that 
the July 2002 examination was inadequate, and the veteran's 
representative maintains that the veteran's disabilities have 
increased in severity since that time.  The veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Further, the veteran and his representative note that the VA 
examiner did not have the claims folder available to assist 
in the examination.  The duty to assist includes affording 
medical examination that considers veteran's prior medical 
examinations and treatment.  Colayong v. West, 12 Vet App 
524, 534 (1999); Fenderson v. West, 12 Vet. App. 119, 127 
(1999); Mariano v. Principi, 17 Vet. App. 305 (2003) 
(examiner not required to review the claims folder when only 
current scientific findings are needed).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all VCAA notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2006).  This 
notification must include notice of the 
evidence or information needed to 
substantiate the claims. 

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service 
connected disabilities.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
note that it has been reviewed.  

The examiner should report the ranges of 
motion of the lumbar spine and all other 
service connected joints in degrees.  The 
examiner should indicate whether the 
disability is manifested by weakened 
movement, excess fatigability, 
incoordination, pain, or flare-ups.  Such 
inquiry is not to be limited to muscles 
or nerves.  These determinations should 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, incoordination, pain, or 
flare-ups.

The examiner should note any neurologic 
impairment related to the back 
disability.

4.  After the development requested above 
has been completed to the extent 
possible, the claims should be re-
adjudicated.  If any of the claims are 
not fully granted a supplemental 
statement of the case should be issued 
before the case is returned to the Board, 
if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


